DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it includes language (i.e. “[t]he insert may be easily installed in the opening of the wear ring and separate the wear ring from the journal and the bearing cone to reduce fretting wear between the components”) that refers to the purported merits or speculative applications of the invention.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
Claim 1, line 5, “a wear ring” should read - - the wear ring - -.
Claim 4, line 2, “a wear ring” should read - - the wear ring - -.
Appropriate correction is required.
                               
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 11, 16 and 17 are rejected under 35 U.S.C. 102a1 as being anticipated by Chu USP 6334713. (Note: the recitation in the denoted by “[ ]” represents intended use in the preamble. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114.  Further, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).)
Claim 10, Chu discloses a wear ring assembly (Fig. 21) for a [railway] roller bearing (see Fig. 1), the wear ring assembly comprising: a wear ring 2 having a central opening for receiving a journal 5 [of a railway wheel assembly]; and an insert 3 including a plurality of spacers 13 configured to extend in the opening of the wear ring to separate the wear ring from the journal, the spacers being separated from each other around the wear ring (col. 11, ll. 16 – 19 and ll. 31 – 39).
Claim 11, Chu discloses the wear ring including a groove (formed by L-shaped configuration of wear ring 2) and the spacers 13 are each engaged with the groove of the wear ring.
Claim 16, Chu discloses insert 3 having a unitary, one-piece construction.  
Claim 17, Chu discloses the insert being made of a polymer (col. 10, ll. 33 – 36).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chu.
Chu is silent to the wear ring not being subjected to a hardening process.
However, since Chu discloses an insert comprising “a low abrasion, low friction material” that “provides a cushioning between the metal wear ring from the journal (Abstract), hardening of the wear ring would not be necessary to minimize or prevent fretting corrosion of the journal.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to eliminate the hardening process, since such a step would have been considered unnecessary for a wear ring having an insert of low abrasion, low friction material that provides the same function of minimizing or preventing fretting corrosion.  See MPEP 2144.04, Ex Parte Wu 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989), and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

Allowable Subject Matter
Claims 1 – 9 and 19 – 26 are allowed.
Claims 12 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In regards to claim 1, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including the annular body permitting at least one of the fingers to be deflected radially inward as the fingers are inserted into a wear ring.
In regards to claim 19, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including advancing the remainder of the spacers of the insert into the opening of the wear ring to position the spacers around the opening of the wear ring.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656